Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 11/22/2017.
This action is in response to amendments and/or remarks filed on 3/22/2021. In the current amendments, claims 1, 8, 11 and 17 have been amended. Claims 1-20 are pending and have been examined. 
In view of Applicant’s amendments and/or remarks, the objections to claims 1 and 8 made in the previous Office Action have been withdrawn.
The drawings were received on 3/22/2021. These drawings are acceptable. Therefore, the objections to the drawings made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the objections to the specifications made in the previous Office Action have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-4, 6-7, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pernisz (US 5,422,982) in view of Carter et al. (US 2011/0267866 A1)

Regarding claim 1
Pernisz teaches an apparatus, comprising: 
a two-dimensional structure having a plurality of layers [organized in multiple two-dimensional (2D) layers]  forming a neural network (Pernisz, [Abstract] ,[Col 2 ln 23-30] discloses the two-dimensional neural network structure) wherein each layer includes one or more conductors representing neurons with each neuron having neuron inputs and neuron outputs (Pernisz, [Fig.6A, 6B, 7] [col 7, ln 23-46] discloses the metal stripes which serve as electrodes and contacts for the neuron inputs and outputs) and 
the synapse elements coupled between the neurons outputs and the neuron inputs of neurons in adjacent layers, wherein each synapse element includes a material that applies a selected weight to signals passing between neurons connected to that synapse element Pernisz, [Fig. 6A, 6B, 7] [col 7, In 35-46] discloses the variable resistors used as selected weight to synapse element).
Pernisz fails to explicitly teach a three-dimensional (3D) structure with the multiple 2D layers arranged in a logically vertical order and synapse elements organized in multiple 2D arrays wherein each of the multiple 2D arrays is situated between two of the multiple 2D layers. 
However, Carter teaches a three-dimensional (3D) structure with the multiple 2D layers arranged in a logically vertical order and synapse elements organized in multiple 2D arrays wherein each of the multiple 2D arrays is situated between two of the multiple 2D layers (Carter [Fig 1, 6, 7] discloses the crossbar structure which can be used for interconnection of multiple synapse element arrays and the multiple 2D layers. [0022] “The programmable crosspoint devices (110) may be configured in a variety of ways. For example, the programmable crosspoint devices (110) may be configured as programmable fuses or as part of a neural network.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement Pernisz as a 3D structure as disclosed in Carter. The combination would have been obvious because a person of ordinary skill in the art would understand that a 3D structure achieves high-density circuitry and provides parallel processing to the neural network (Carter, [0002]).

Regarding claim 2
Pernisz and Carter as shown above teaches The apparatus of claim 1, Pernisz further teaches wherein the plurality of layers forms an input layer, one or more hidden layers, and an output layer (Pernisz [Col 8, ln 48-65] discloses an input layer, an output layer, and a hidden layer).

Regarding claim 3
The combination of Pernisz and Carter as shown above teaches The apparatus of claim 1, Pernisz further teaches wherein the conductor of each neuron forms one or more neuron inputs (Pernisz [Col 7, ln 23-46] discloses the metal stripes which serve as electrodes and contacts for the neuron inputs and outputs. “The metal stripes” reads on “the conductor”.)

Regarding claim 4
The combination of Pernisz and Carter as shown above teaches The apparatus of claim 1, Pernisz further teaches wherein each neuron output comprises a threshold material coupled between the conductor and a synapse element of a neuron in an adjacent layer, wherein the threshold material performs a threshold function. (Pernisz [Col 7, ln 35-46] discloses threshold units that are located between neurons and synapses).

Regarding claim 6
The combination of Pernisz and Carter as shown above teaches the apparatus of claim 1, Pernisz further teaches wherein the material of each synapse element is programmable to provide a plurality of selectable weights.  (Pernisz [col 6, In 62-col 7, In 22], discloses the variable weight synapses and it can be switched to any value between a highly resistive OFF state and a more conducting ON state. This means it is programmable).

Regarding claim 7
The combination of Pernisz and Carter as shown above teaches The apparatus of claim 6, Pernisz further teaches wherein the material of each synapse element comprises a material selected from a set of materials comprising resistive material, phase change material, ferroelectric material, and magnetic material. (Pernisz [col 6, In 62-col 7, In 22] discloses the resistive material.)

Regarding claim 9
The combination of Pernisz and Carter as shown above teaches The apparatus of claim 1, Pernisz also teaches further comprising a programming circuit coupled to the plurality of layers, wherein the programming circuit programs the material of each synapse element (Pernisz [col 6, 14-21] discloses the programming circuit).

Regarding claim 17
Pernisz teaches a two-dimensional neural network structure (Pernisz, [Abstract], [Col 2 ln 23-30] discloses the two-dimensional neural network structure), comprising:
- an input layer having at least one input conductor forming an input neuron (Pernisz, [Fig.6A, 6B, 7] [col 7, ln 23-46] discloses the input layers and the metal stripes which serve as electrodes and contacts for the neuron inputs and outputs);
Pernisz, [Fig.6A, 6B, 7] [col 7, ln 23-46] discloses hidden layers and the metal stripes which serve as electrodes and contacts for the neuron inputs and outputs);
- an output layer having at least one output conductor forming an output neuron neurons (Pernisz, [Fig.6A, 6B, 7] [col 7, ln 23-46] discloses output layers and the metal stripes which serve as electrodes and contacts for the neuron inputs and outputs);
- threshold material coupled to each of the input, hidden, and output conductors (Pernisz [Col 7, ln 35-46] discloses threshold units that are located between neurons and synapses);
- synapse elements coupled between the threshold material associated with a selected layer and the conductors of an adjacent layer, [wherein a portion of synapse elements is logically situated below the input layer and above the hidden layer] for facilitating transmission of information between the input layer and the hidden layer, wherein each synapse element comprises a material that applies a selected weight to signals passing through that synapse element (Pernisz, [Fig. 6A, 6B, 7] [col 7, In 35-46] discloses variable resistors used as adaptive weight synapses for the threshold units).
Pernisz fails to explicitly teach a three-dimensional (3D) structure with hidden layers arranged in a vertical order underneath the input layer and a portion of synapse elements is logically situated below the input layer and above the hidden layer. 
However, Carter teaches a three-dimensional (3D) structure with hidden layers arranged in a vertical order underneath the input layer and a portion of synapse elements is logically situated below the input layer and above the hidden layer (Carter [Fig 1, 6, 7] discloses the crossbar structure which can be used for interconnection of multiple synapse element arrays and the multiple 2D layers. [0022] “The programmable crosspoint devices (110) may be configured in a variety of ways. For example, the programmable crosspoint devices (110) may be configured as programmable fuses or as part of a neural network.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement Pernisz as a 3D structure as disclosed in Carter. The combination would have been obvious because a person of ordinary skill in the art would understand that a 3D structure achieves high-density circuitry and provides parallel processing to the neural network (Carter, [0002]).


Regarding claim 19
The combination of Pernisz and Ovshinsky as shown above teaches the neural network structure of claim 17, Pernisz further teaches wherein the material of each synapse element comprises a material selected from a set of materials comprising resistive material, phase change material, ferroelectric material, and magnetic material (Pernisz [col 6, In 62-col 7, In 22] discloses the resistive material.)

8.	Claims 5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pernisz in View of Carter as shown above, further in view of Ovshinsky et al. (US 5,159,661). 

Regarding claim 5
Pernisz and Carter as shown above teaches the apparatus of claim 4.
The combination of Pernisz and Carter fails to explicitly teach wherein the threshold material comprises a material selected from a set of materials comprising diode material, Schottky diode material, NbOx material, TaOx material or VCrOx material
However, Ovshinsky further teaches wherein the threshold material comprises a material selected from a set of materials comprising diode material, Schottky diode material, NbOx material, TaOx material or VCrOx material (Ovshinsky [col 6, ln 15-40] discloses the various diode materials).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pernisz and Carter to combine the diode material as disclosed in Ovshinsky. The combination would have been obvious because a person of ordinary skill in the art would understand that diodes perform the desired threshold function efficiently (Ovshinsky, [Column 5]).
	
Regarding claim 10
The combination of Pernisz and Carter as shown above teaches the apparatus of claim 1.
The combination of Pernisz and Carter fails to explicitly teach wherein the plurality of layers of the three-dimensional (3D) structure are partitioned to form multiple neural networks.  
However, Ovshinsky teaches wherein the plurality of layers of the three-dimensional (3D) structure are partitioned to form multiple neural networks. (Ovshinsky [col 6, ln 41-53] discloses the portion of a stacked array can be interconnected and thus deemed partitioned structures).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pernisz and Carter to combine the partitioned structure as disclosed in Ovshinsky. The combination would have been obvious because a person of ordinary skill in the art would understand that partitioning provides parallel processing more efficiently within limited resources. (Ovshinsky, [Column 1])

Regarding claim 18
 	The combination of Pernisz and Carter as shown above teaches the neural network structure of claim 17.
The combination of Pernisz and Carter fails to explicitly teach wherein the threshold material comprises a material selected from a set of materials comprising diode material, Schottky diode material, NbOx material, TaOx material or VCrOx material.
However, Ovshinsky teaches wherein the threshold material comprises a material selected from a set of materials comprising diode material, Schottky diode material, NbOx material, TaOx material or VCrOx material (Ovshinsky [col 6, ln 15-40] discloses the various diode materials).
Same motivation as the claim 5.

8.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pernisz in View of Carter as shown above, further in view of Loeser et al. (WO 2008/055079 A2).

Regarding claim 8
The combination of Pernisz and Carter as shown above teaches the apparatus of claim 2, but the combination of Pernisz and Carter fails to explicitly teach, further comprising a reference circuit coupled to the neurons of the one more hidden layers, wherein the reference circuit biases the neurons of the one or more hidden layers.  
However, Loeser teaches:
- further comprising a reference circuit coupled to the neurons of the one more hidden layers, wherein the reference circuit biases the neurons of the one or more hidden layers (Loeser [0022-0024] discloses a reference circuit coupled to neurons of a hidden layer wherein).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement a reference circuit to the neurons of one or more hidden layers of Pernisz in view of Carter wherein the reference circuit biases the neurons of the one or more hidden layers to improve operation of the neural network and achieve the desired speed as suggested by Loeser (Loeser [0002]).

Regarding claim 20
The combination of Pernisz and Carter as shown above teaches the neural network structure of claim 17, the combination of Pernisz and Carter fails to explicitly teach further comprising a reference circuit coupled to the hidden conductors.  
However, Loeser teaches:
Loeser [0022-0024] discloses multi-layer neural network with reference circuit coupled to the hidden layers).
Same motivation as the claim 8.

9.	Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pernisz in View of Carter as shown above, further in view of Shetty et al. (US 6,954,744 B2).
Regarding claim 11
Pernisz teaches a method for programming a two-dimensional  structure having a plurality of layers [organized in a vertical order] forming a neural network(Pernisz, [Abstract] ,[Col 2 ln 23-30] discloses the two-dimensional neural network structure), 
- wherein each layer comprises one or more conductors forming neurons (Pernisz, [Fig.6A, 6B, 7] [col 7, ln 23-46] discloses the input layers and the metal stripes which serve as electrodes and contacts for the neuron inputs and outputs), and
- wherein synapse elements are coupled between neurons of adjacent layers (Pernisz, [Fig 6A, 6B, 7][col 7, In 35-46] discloses synapse elements coupled to the neuron layers)
 the method comprising: applying input voltages to input conductors arranged in a two-dimensional (2D) array in an input layer of the neural network; (Pernisz, [Fig 10][col 8, In 48-65] discloses applying suitable voltage to the synapses of the input layer) 
- measuring output voltages at an output layer of the neural network (Pernisz, [Fig 8A, 9][Col 7, ln 61-68] discloses measuring the output voltage);
Pernisz fails to explicitly teach a three-dimensional (3D) structure having a plurality of layers organized in a vertical order; identifying output conductors arranged in parallel on a 
However, Carter teaches a three-dimensional (3D) structure having a plurality of layers organized in a vertical order; identifying output conductors arranged in parallel on a plane in an output layer which is situated logically below the input layer in a vertically stacked 3D structure for performing a neural network; (Carter [Fig 1, 6, 7] discloses the crossbar structure which can be used for interconnection of multiple synapse element arrays and the multiple 2D layers. [0022] “The programmable crosspoint devices (110) may be configured in a variety of ways. For example, the programmable crosspoint devices (110) may be configured as programmable fuses or as part of a neural network.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement Pernisz as a 3D structure as disclosed in Carter. The combination would have been obvious because a person of ordinary skill in the art would understand that a 3D structure achieves high-density circuitry and provides parallel processing to the neural network (Carter, [0002]).
The combination of Pernisz and Carter fails to explicitly teach determining an error value as a function of the input voltages and the output voltages; and adjusting weights associated with the synapse elements if the error value is greater than an error threshold. 
However Shetty teaches:
- determining an error value as a function of the input voltages and the output voltages (Shetty, [Fig 1, 2][col 4, In 34-45] discloses computing the normalized system error); and 
Shetty, [Fig 2] Step 250, [col 4, In 46-54] discloses adjusting weights based on the error value)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, invention to modify the neural network system of Pernisz and Carter to include error value function and weight adjustment to improve the prediction of the neural network as suggested by Shetty (Shetty, [Abstract]).

Regarding claim 12
The combination of Pernisz, Carter and Shetty as shown above teaches the method of claim 11, Pernisz also teaches further comprising applying references voltages to the neural network before applying the input voltages (Pernisz [col 3, In 64-col 4, In 7] discloses that a voltage may be applied to the neural network during a fabrication stage to remove shorts).

Regarding claim 13
The combination of Pernisz, Carter and Shetty as shown above teaches the method of claim 11, Pernisz further teaches wherein the operation of adjusting comprises programming each synapse element to have a selected weight value. (Pernisz [col 6, In 62-col 7, In 22] discloses variable weight synapses).

Regarding claim 14
Pernisz, Carter and Shetty as shown above teaches the method of claim 11, but fail to disclose wherein the operation of adjusting comprises programming each synapse element to have one of eight selectable weight values. 
However, Pernisz suggests that any one of a plurality of possible values can be chosen for the weights based on resistance (Pernisz [col 6, In 62-col 7, In 22] discloses the variable weight synapses and it can be switched to any value between a highly resistive OFF state and a more conducting ON state).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention that any one of a plurality of possible values would be chosen for the weights based on resistance. The modification would have been obvious because a person of ordinary skill in the art would adjust Pernisz in view of Carter and Shetty to comprise programming each synapse element to have one of eight selectable weight values.

Regarding claim 15
The combination of Pernisz, Carter and Shetty as shown above teaches the method of claim 11, Shetty also teaches further comprising repeating the operations of applying, measuring, determining, and adjusting until the error value is less than an error threshold (Shetty [Fig. 2],[col 6, In 43-46] discloses the iterative computing steps until the error value is less than the threshold value).

Regarding claim 16
Pernisz, Carter and Shetty as shown above teaches the method of claim 11, Pernisz also teaches further comprising storing the adjusted weights (Pernisz [Fig. 7],[ col 3, In 7-22 ln 22],[col 6, ln 62-col 7, ln 22] shows that the weight is stored in the form of a stable resistance state).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Loeser et al. US-20080154822-A1
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2123         

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126